ORVAL                                                 04/20/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0273


                                        DA 19-0273
                                                                             FILED
STATE OF MONTANA,                                                            APR 20 2020
                                                                       Bowen Greenw000
            Plaintiff and Appellee,                                  Clerk of Supreme Coun
                                                                        State of Montana

      v.                                                             ORDER

RANDY S. LAEDEKE,

            Defendant and Appellant.



       Appellant Randy S. Laedeke has filed a motion for extension oftime within which
to file his reply opening brief.
       IT IS ORDERED that the motion for extension of time is GRANTED. Appellant
is directed to file and serve his reply brief on or before April 24, 2020.
       No further extensi s will be granted.
       DATED this        )day of April, 2020.

                                                  For the Court,




                                                                 Chief Justice